DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed August 17, 2022 claims 1, 3, 29, 31, 35, 39, 41 and 45 have bee amended. Claims 1, 3 through 7, 9, 29, 31 through 39 and 41 through 50 are currently pending.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not fully persuasive.
Applicant’s argument’s concerning the rejection of the claims by McCullough in view of Ren are not persuasive because McCullough does not require the presence of silicon in the formed metallic film and therefore the film of McCullough in view of Ren would have been silicon free.
Applicant’s arguments concerning the rejection of the claims by Matsuki are persuasive because Matsuki requires the presence of silicon in the formed metallic film. Furthermore, the arguments and amendment to the claims have overcome the 112(b) and 112(d) rejections discussed in the previous Office Action.
The new amendment that the claimed method deposits a silicon-free conductive metallic film constitutes new matter because nowhere within the specification of the present application as originally filed is there a disclosure specifically excluding silicon from a deposited metallic film. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP section 2173.05(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3- 7, 9, 29, 31-39 and 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 29 and 39 requires that the deposited metallic film is silicon-free. This limitation fails to comply with the written description requirement because there is not disclosure for excluding silicon from the deposited film within the specification of the present application as originally filed.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 31, 32, 35-39, 41, 42 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al (U.S. Patent Publication No. 2013/0156971) in view of Ren et al (U.S. Patent Publication No. 2017/0162511).
	In the case of claims 29, 31, 32, 39, 41 and 42, McCullough teaches a method for depositing a conductive metallic film by applying a liquid metallic precursor complex/ink on a substrate followed by heating the ink with energy to volatilize the ligands thereby forming and coalescing the agglomerated metallic clusters to form the film (Abstract, Page 1 Paragraphs 0008 and 0009 and Page 7 Paragraph 0142). The ink/complex of McCullough comprised was in an uncharged state (Pages 4-5 Paragraphs 0081 and 0095). McCullough further teaches that the ink/complex comprised a solvent which evaporated during heating (Page 7 Paragraph 0141) and a first ligand in a neutral state (Page 5 Paragraph 0102).
	Though McCullough teaches having used an organic cobalt metal complex to form the metallic film (Pages 4-5 Paragraphs 0079 and 0095) McCullough does not teach any of the complexes required by claims 29 and 39.
	Ren teaches a process for forming a metal layer in a semiconductor device (Abstract) wherein the metal layer was formed from a cobalt precursor deposited by spin-on coating (Pages 2-3 Paragraphs 0021-0022). Ren teaches that suitable cobalt precursors included dicobalt hexacarbonyl butylacetylene (CCTBA) (Page 3 Paragraph 0024).
	Based on the teachings of Ren, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used CCTBA as the metal precursor of McCullough because CCTBA was a known precursor in the art for forming a cobalt containing metal film and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	As for claims 35 and 45, McCullough teaches that the metal of the complex was gold, silver, copper or cobalt (Page 5 Paragraph 0095).
	As for claims 36 and 46, the ligand of McCullough in view of Ren was carbon monoxide.
	As for claims 37 and 47, McCullough teaches that the ink/complex was deposited into at least one patterned recess by spin coating (Page 6 Paragraph 0137 and Page 8 Paragraph 0166).
	As for claims 38 and 48, McCullough teaches that the applied heating energy included UV or IR light (Page 7 Paragraph 0142).
	As for claims 49 and 50, McCullough teaches that the solvents included cyclic/aromatic hydrocarbons such as benzene, toluene and xylene (Page 5 Paragraph 0089).













Claims 33, 34, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al as applied to claims 29 and 39 above, and further in view of Kamath et al (U.S. Patent # 8,426,905).
	The teachings of McCullough in view of Ren as they apply to claims 29 and 39 have been discussed previously and are incorporated herein. McCullough teaches that the ink/complex had a viscosity of 500 Cp or less (Page 6 Paragraph 0138), which overlapped with the required range of 1 to 10 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. However, McCullough did not teach that the contact angle between the ink/complex and the surface to which it was applies was in the range of 90 degree or less or 45 degrees or less.
	Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Kamath teaches a method for forming conductive metal film using a liquid/ink composition comprising a metal precursor (Abstract) wherein the composition was applied by spin coating (Column 9 Lines 17-23). Kamath teaches that the contact angle between the link and the surface to which was applies to was a cause effective variable affecting the dimensions such as height and width of the layer of ink and the subsequent structure formed from the ink (Column 10 Lines 47-67).
	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal contact angles between the ink/complex of McCullough and the surface to which it was applied to through routine experimentation because the contact angle affected the dimensions of the coating formed by the ink.














Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al and Bulsara et al (U.S. Patent # 9,153,591).
	In the case of claims 1 and 3-5, they are rejected for the same reasons discussed previously in the rejection of claims 29, 31-39, 41, 42, and 45-50. Furthermore, McCullough teaches that the ink/complex had a viscosity of 500 Cp or less (Page 6 Paragraph 0138), which overlapped with the required range of 0.5 to 20 cP. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	However, McCullough does not specifically teach that the provided substrate had a topography comprised of at least one patterned recess and that the precursor entered into the recess. McCullough does teach that the taught process was used for forming a conductive pattern in semiconductor devices (Page 7 Paragraphs 0156-0162).
	Bulsara teaches a MOS-type semiconductor device (Abstract and Column 5 Lines 23-32) having a recess/trench in which a conductive material was deposited into (Column 5 Line 66 through Column 6 Line 28).
	Based on the teachings of Bulsara, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have provided a substrate comprising recess in the method of McCullough in view of Ren and deposited the silicon-cobalt conductive film in that recess because this was a known process in the art for forming MOS-type semiconductor devise.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al in view of Ren et al and Bulsara et al as applied to claim 1 above, and further in view of Kamath et al.
	The teachings of McCullough in view of Ren and Bulsara as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 6 and 7, they are rejected for the same reasons discussed previously in the rejection of claims 33, 34, 43 and 44.
	As for claim 9, none of the references teach having subjected the film to a post-deposition annealing step under the conditions required by the claims.
	Kamath teaches that after forming the metallic film the film was subjected to an annealing process in a reduced atmosphere in order to improve adhesion between the film and the underlying substrate wherein the annealing was conducted at a temperature in the range of 100 to 500 ℃ for a time of 1 minute to 2 hours (Column 19 Lines 18-45). The temperatures and duration ranges of Kamath overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.  Kamath further teaches that a reducing atmosphere included a reducing gas such as hydrogen in an inert gas such as argon or nitrogen (Column 17 Lines 35-51).
	Kamath does not specifically teach that the flow rate of the reducing gas was at or above 100 sccm. However, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal flow rates for the hydrogen/reducing gas of Kamath through routine experimentation because the flow rate affected the amount of hydrogen present in the atmosphere during annealing.
	Based on the teachings of Kamath, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the annealing step of Kamath in the process of McCullough in view of Ren and Bulsara in order to improve the adhesion between the formed metallic film and the substrate.

Conclusion
	Claims 1, 3 through 7, 9, 29, 31 through 39 and 41 through 50 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712